SYSTEM AND METHOD FOR
SENSOR FAULT MANAGEMENT



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Oct. 13, 2021.

TITLE

In view of the Applicant’s amended title, the objection to the title as set forth in the previous Office Action (July 13, 2021) has been overcome.

CLAIMS

Objections

In view of the Applicant’s amendments to the claims, the objections to claims 6 and 16 as set forth in the said previous Office Action have been overcome.


35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the rejection of claims 2 and 12 under 35 U.S.C. 112(b) as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 102

Claims 1 - 5, 8 - 15, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Cheng et al. (2019/0286506).

With respect to independent claims 1 and 11, Cheng et al. set forth a method and system with a processing unit (414) for sensor fault management, comprising:
obtaining a plurality of potential faults associated with a sensor (see paragraph 68 “reconstructed sensor data is compared against the original sensor data to quickly determine whether anomalous behavior exists”);
associating accommodation approaches with the plurality of potential faults (parag. 69+);
associating severity levels to the plurality of potential faults to produce a hierarchy of potential faults (see paragraph 70 in that the detected abnormalities are ranked); and
generating a fault management tool based on the hierarchy (Fig. 6), the tool defining a framework implementable by a controller associated with the sensor for accommodating faulty behavior of the sensor (page 4, paragraph 40) by following the accommodation approaches of the hierarchy for the plurality of potential faults (page 6, paragraph 76).

With respect to claims 2 and 12, Cheng et al. set forth storing the fault management tool in a memory of the controller (Figs. 3-7).

With respect to claims 3 and 13, Cheng et al. set forth that the fault management tool is applicable to powers plants (plural) which has been interpreted a plurality of versions of an engine associated with the disclosed controller (page 1, paragraph 3).

With respect to claims 4 and 14, Cheng et al. set forth that the fault management tool is applicable to powers plants (plural) which has been interpreted as including different types of power plants. Since an engine is a power plant, Cheng et al. set forth at least two engine types.

With respect to claims 5 and 15, Cheng et al. set forth that for at least some of the potential faults (602), obtaining more than one sensor state associated with different fault detection parameters (603).

With respect to claims 8 and 18, Cheng et al. set forth obtaining a plurality of potential faults (Fig. 7) and thus obtaining at least one additional potential fault, associating an additional severity level to the fault, and updating the hierarchy with the additional potential fault as claimed.

With respect to claims 9 and 19, Cheng et al. set forth the processing of a plurality of potential faults (Fig. 7) and thus obtaining an indication of at least one additional 


accommodation approach and updating the hierarchy to associate the at least one additional accommodation approach with at least one of the plurality of potential faults as claimed.

With respect to claims 10 and 20, Cheng et al. set forth that the associating of the at least one accommodation approach with the plurality of potential faults (page 6, paragraph 74) comprises associating, with more than one of the potential faults, at least one common accommodation approach (Fig. 7).

Response To Arguments

The Applicant’s arguments have been considered but have not been found to be persuasive. Specifically, the Applicant argues that the Examiner maps the potential faults to the historical anomalies of the prior art of Cheng and then asserts that Cheng discloses the step of associating severity levels to the plurality of potential faults. The Examiner disagrees because the potential faults have been identified as the anomalies obtained when the reconstructed sensor data is compared against the original sensor data to determine whether anomalous behavior exists and not the historical anomalies themselves. These detected anomalies (ie. potential faults) are then ranked (ie. hierarchy of potential faults) and later compared to historical anomalies.

Thus, the severity levels are associated with the detected anomalies (ie. the detected sensor data) as is claimed and not the historical anomalies.


35 U.S.C. § 103

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Cheng et al. (2019/0286506).

With respect to claims 7 and 17, Cheng et al. fail to explicitly associate a null severity level with a no-fault state for the sensor.
However it would have been obvious to one having ordinary skill in the art armed with the Cheng et al. teaching to associate a null severity level with a no-fault state for the sensor.
The motivation being that Cheng et al. rank the anomalies based on a difference between the current sensor data and the historic predicted sensor data. Thus, if the current sensor data matches the predicted sensor data, no difference (ie. null) will exist between the data, and a no-fault state of the sensor will exist.

Response To Arguments

No specific arguments were set forth regarding the rejection under 35 U.S.C. 103.

Allowable Subject Matter

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

and any intervening claims (and rewritten to overcome the above claim objection) because the prior art fails to teach or suggest associating at least one of a last-good-value accommodation approach and a default-value accommodation approach with at least one of the plurality of potential faults as claimed.

CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).













/Eric S. McCall/Primary Examiner
Art Unit 2856